     Case: 1:19-cv-05080 Document #: 7 Filed: 08/20/19 Page 1 of 1 PageID #:23




          Byer Clinic of Chiropractic Ltd. v.           1L19-cv-05080
          Research America Inc.


Research America Inc.
                              William J. Dorsey

     Blank Rome LLP

               10 S. Riverside Plaza #875

              Chicago, IL 60606

               6271181 (IL)                                   312-776-2512


               wdorsey@blankrome.com

                                                          ✔
                                                                     ✔

                                                          ✔
                                                          ✔




            August 20, 2019

                         William J. Dorsey
